

115 HR 3815 IH: Food Sharing Act of 2017
U.S. House of Representatives
2017-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3815IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2017Mr. Lawson of Florida (for himself, Mr. Deutch, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to authorize the Secretary of Agriculture to make
			 grants to carry out gleaning projects.
	
 1.Short titleThis Act may be cited as the Food Sharing Act of 2017. 2.Amendments (a)Assistance for Community Food ProjectsSection 25 of the Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended—
 (1)in subsection (b)(2)— (A)in subparagraph (B) by striking and at the end; and
 (B)by striking subparagraph (C) and inserting the following:  (C)$9,000,000 for each of the fiscal years 2015 through 2017; and
 (D)$8,500,000 for fiscal year 2018 and each fiscal year thereafter.. (b)Assistance for gleaning projectsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following:
				
					30.Assistance for Gleaning Projects
 (a)DefinitionsIn this section: (1)Gleaning projectThe term gleaning project means a project in which an entity—
 (A)collects edible, surplus food that would be thrown away and distributes the food to agencies or nonprofit organizations that feed the hungry; or
 (B)harvests for free distribution to the needy, or for donation to agencies or nonprofit organizations for ultimate distribution to the needy, an agricultural crop that has been donated by the owner of the crop.
 (2)Eligible entityThe term eligible entity means a public food program service provider, a tribal organization, or a private nonprofit entity that—
 (A)has experience in the area of— (i)providing food to individuals in low-income communities; or
 (ii)engaging in efforts to reduce food insecurity in low-income communities, including food distribution, improving access to services, or coordinating services and programs;
 (B)demonstrates competency to implement a gleaning project, to provide fiscal accountability, to collect data, and to prepare reports and other necessary documentation relating to such project;
 (C)demonstrates a willingness to share information relating to such project with researchers, practitioners, and other persons; and
 (D)submits to the Secretary an application that contains such terms and conditions as the Secretary may require by rule, including an agreement to provide the non-Federal cost of such project.
								(b)Authority To provide assistance
 (1)FundsFrom amounts made available to carry out this Act, the Secretary may make grants to assist eligible entities to establish and carry out gleaning projects.
 (2)Limitation on grantsThe aggregate amount of funds provided as grants made under this section may not exceed $500,000 for fiscal year 2018 and each fiscal year thereafter.
 (c)Preference for certain gleaning projectsIn selecting gleaning projects to receive grants under this section, the Secretary shall give preference to projects designed to develop new resources and strategies to help reduce food insecurity and prevent food insecurity in low-income communities that are the subject of such projects by—
 (1)developing creative food resources; or (2)coordinating food services with park and recreation programs, and other community-based activities, to reduce barriers to access to food.
							(d)Cost-Sharing requirements
 (1)Federal shareThe Federal share of the cost of carrying out a gleaning project for which a grant is made under this section shall be paid with such grant by the Secretary in such amount as the Secretary determines but may not exceed 50 percent of the cost of such project.
 (2)Non-Federal shareThe recipient of a grant under this section shall provide in cash or in kind, fairly evaluated, including facilities, equipment, or services, from non-Federal sources for the cost of such project that is not paid under paragraph (1).
							(e)Term of grant
 (1)Single grantOnly 1 grant may be made under this section for a particular gleaning project. (2)TermThe period during which the grant made under this section may be expended may not exceed 5 years.
							(f)Technical assistance and related information
 (1)Technical assistanceIn carrying out this section, the Secretary may provide assistance to an eligible entity regarding gleaning projects, processes, and development.
							(2)Sharing information
 (A)In generalThe Secretary may share information concerning gleaning projects and issues with the public through publications, conferences, and other appropriate forums.
 (B)Other interested personsThe Secretary may share information concerning gleaning projects with researchers, practitioners, and other interested persons.
 (g)Reports to congressNot later than September 30, 2018, and annually thereafter, the Secretary shall submit to the Congress a report that describes with respect to each grant made under this section information that includes—
 (1)a description of each activity funded with such grant; and (2)the degree of success in improving the long-term capacity of the low-income community served by the gleaning project involved to address food and agriculture problems related to hunger or access to healthy food in such community..
			